Title: To Benjamin Franklin from David Hartley, 29 August [i.e., May?] 1783
From: Hartley, David
To: Franklin, Benjamin


          
            My Dear friend
            August [i.e., May?] 29 1783
          
          Will you be so good as to send me Mr Maddison’s pamphlet, the time is come for me to return. Be so good as
            to send me the memorials of the merchants trading to Carolina & Georgia. I must take copies in case of any future
            correspondence upon the Subject— Can you & Mr Franklin do me the favour to dine with
            me on Saturday next at 3 o’clock
          
            D H
            London Chronicle page 484 Sad Stuff—
          
         
          Addressed: A Son Excellence / Monsr
            Monsr Franklin / &c &c &c / Passy
          Endorsed: By his insisting so much on
            the Impolicy of the Writings he proposes to refute, his
            Reader may be led to suspect Policy in his Refutation; and
            not give his State of Affairs all the Credit it deserves—
        